Citation Nr: 1448348	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

5.  Entitlement to an initial rating for a right ankle disability in excess of 10 percent from December 13, 2007, to February 18, 2014, and in excess of 10 percent as of April 1, 2014.

6.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1966.  

These matters come to the Board of Veterans' Appeals (Board) from January 2009, July 2009, October 2009, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and from an October 2014 rating decision of the VA evidence intake center in Janesville, Wisconsin.  

A January 2009 RO rating decision granted an initial 0 percent rating for a right ankle disability.  A July 2009 RO rating decision granted a higher initial 10 percent rating for a right ankle disability.  In August 2009 the Veteran perfected his appeal of this issue and requested a hearing before the Board at the RO.  An October 2009 RO rating decision denied service connection for diabetes mellitus, diabetic retinopathy, and neuropathy of the lower extremities.  In March 2010, the Veteran perfected an appeal of those issues and requested a hearing before the Board at the RO.  

In September 2011, the Veteran submitted written correspondence in which he stated that he wanted to withdraw his request for a Board hearing and to forward his case to the Board.

A November 2012 rating decision denied a rating in excess of 10 percent for hearing loss and entitlement to service connection for a lumbar spine disability.  In December 2012, the Veteran submitted a notice of disagreement with those two issues.  

An October 2014 RO rating decision granted a temporary total 100 percent rating based on surgical or other treatment necessitating convalescence for the service-connected right ankle disability.  A 10 percent rating was then assigned as of April 1, 2014.  The Board's consideration of the claim for an initial higher rating for the Veteran's right ankle disability excludes this time period for which a temporary total rating was in effect.
 
The issues of entitlement to increased ratings for a right ankle disability and bilateral hearing loss, and for service connection for a lumbar spine disability, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and exposure to herbicides may not be presumed.

2.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus in service or for many years thereafter. 

3.  The currently demonstrated type II diabetes mellitus is not shown by competent clinical, or competent and credible lay, evidence of record to be due to an event or incident of the Veteran's active service. 

4.  The claims for service connection for diabetic retinopathy and for neuropathies of the lower extremities, claimed as secondary to diabetes mellitus, cannot be allowed as service connection has been denied for the claimed primary condition of diabetes mellitus.  There is no competent evidence otherwise indicating those conditions are directly related to service and peripheral neuropathy did not manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2014). 

2.  The criteria for service connection for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for neuropathies of the lower extremities, claimed as secondary to diabetes mellitus, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e), 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran was not provided a VA examination in conjunction with the claim for entitlement to service connection for diabetes mellitus.  However, the Veteran has not presented any medical evidence showing that diabetes mellitus was manifest in service, within one year of his discharge from service or is otherwise related to service.  Moreover, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and service department evidence has not demonstrated that he was otherwise exposed to herbicides in service.  Therefore, the Board finds that VA is not obligated to provide a VA examination for the claim.  38 C.F.R. § 3.159(c)(4) (2014); 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide examination when the record contains competent evidence the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim). Consequently, the Board finds that VA's duty to assist has also been met in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, exposure to herbicides during service is presumed and service connection may be presumed for certain listed diseases, such as type II diabetes mellitus, that become manifest within a particular period after service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2014). 

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

In an August 2009 claim for VA benefits, the Veteran asserted that he had diabetes mellitus caused by in-service exposure to herbicides while on active duty in the Republic of Vietnam.  He stated that he was diagnosed with diabetes about twelve to fifteen years prior to submitting his claim.  A June 2009 private medical record notes that the Veteran was diagnosed with diabetes mellitus fifteen years earlier.  

The Veteran's service records and service separation form do not show that the Veteran served in Vietnam.  The National Personnel Records Center determined that there was no evidence in the Veteran's vile to substantiate any service in the Republic of Vietnam.  Further, although the Veteran initially asserted in the August 2009 claim for service connection that he was exposed to herbicides based on  service in in Vietnam, in November 2009, he stated that he did not service in Vietnam.  His contention was that he was exposed to dioxins from the elements and incinerator burning while he was stationed at Fort Ord, California.

In this case, the presumption of exposure to herbicides does not attach where, as in this case, the Veteran did not have service in Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2014)

Furthermore, the Veteran has never contended, nor is there any evidence of record, that his diabetes mellitus manifested within one year of separation from active service.  Service medical records are negative for any indication, complaints, treatment or diagnosis for blood sugar problems or diabetes mellitus in service.   In fact, a June 2009 private medical record indicates that the Veteran was diagnosed with diabetes mellitus in 1994, more than 25 years after discharge from service.  Therefore, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2014).
 
As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's diabetes mellitus by an event, injury or disease during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record indicating that the Veteran had diabetes mellitus during service for many years after service.  Nor is there any competent medical evidence of record showing that the Veteran's diabetes mellitus is related to service.

The Veteran has stated that his diabetes is due to exposure to dioxins in service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, the Veteran has not submitted any evidence to corroborate the assertion that he was actually exposed to dioxin in service, and if so, the circumstance of that exposure and the dioxin to which he was exposed.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  They are not sufficient to establish exposure to herbicides in service and they are not competent to diagnose diabetes mellitus or relate it to any event, injury, or disease during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regard to the claims for service connection for diabetic retinopathy and neuropathy of the lower extremities, the Veteran is specifically claiming that th0se conditions are secondary to diabetes mellitus, such as in an August 2009 claim for VA benefits.  However, as the Board's decision above has denied service connection for diabetes mellitus, any claim of entitlement to service connection for a disability secondary to diabetes mellitus must be denied, as service connection has been denied for the claimed primary disability.

The Board also notes that the Veteran was not diagnosed with diabetic retinopathy or neuropathy of the lower extremities in service or within a year of discharge.  In fact, the record shows that the Veteran was diagnosed with those conditions subsequent to the diagnosis of diabetes mellitus in 1994.  Further, there is no probative, competent evidence suggesting a link between the Veteran's active service and any currently diagnosed diabetic retinopathy or neuropathy of the lower extremities, nor does the Veteran advance any such contention or provide any evidence to support such an assertion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for diabetic retinopathy and neuropathy of the lower extremities and those claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for diabetic retinopathy is denied.

Service connection for neuropathy of the lower extremities, claimed as secondary to diabetes mellitus, is denied.

REMAND

With regard to the claim for an initial higher rating for a right ankle disability, the Board notes that the October 2014 rating decision references VA medical treatment records dated form August 15, 2012, through August 20, 2014.  A review of the electronic records shows that VA medical records available for review are only dated through October 2013.  Therefore, a remand is warranted to obtain all outstanding VA medical records, dated from October 2013 to the present, pertaining to any treatment of the Veteran's right ankle.  

In addition, the Veteran last underwent a VA examination of the service-connected right ankle disability in September 2012.  Although not overly stale, in light of the recent October 2014 rating decision noting VA medical records that the Veteran underwent an ankle arthrotomy with cartilage repair, the Board finds that to ensure that the record has evidence of the current severity of the Veteran's service-connected right ankle disability, a more contemporaneous examination is warranted. Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the claims for a rating in excess of 10 percent for bilateral hearing loss and entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right ankle disability, those claims were denied in a November 2012 rating decision.  The representative submitted a timely December 12, 2012, notice of disagreement as to the November 2012 rating decision, which was clarified by the Veteran to apply to the issues of increased rating for hearing loss and service connection for a lumbar spine disability.  The filing of a notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  VA has not yet issued a statement of the case as to these issues.  38 C.F.R. § 19.26 (2014). Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since October 2013 pertaining to the Veteran's right ankle, to include surgeries performed.  

2.  Issue a statement of the case on the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right ankle disability.  Inform the Veteran of his appeal rights.  If the Veteran perfects an appeal, return the case to the Board.

3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of the service-connected right ankle disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right ankle problems are worse than shown on his prior examinations.  The VA examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the service-connected right ankle disability.  

(b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(d) Discuss whether the right ankle disability is productive of any additional functional impairment.

(e) State what impact, if any, the Veteran's right ankle disability has on his occupational functioning and daily living.

4.  Then, readjudicate the claim for an initial higher rating for a right ankle disability.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


